ABB ATE, Judge
DECISION
The defendant in this case seeks a reduction of his sentence pursuant to Rule 85 of the Rules of Criminal Procedure.
In the above-entitled action the defendant pleaded guilty to assault by means of force likely to produce grievous bodily harm in violation of Section 245 of the Penal Code. The maximum punishment allowable by law is ten years and this defendant was sentenced to serve five years in the Guam Penitentiary.
The purpose of a Rule 35 application is to afford the sentencing judge an opportunity to review and reconsider his sentence. This, however, should be done in light of any further information. Counsel for the defendant seeks the reduction in order to allow the defendant the possibility of entering the halfway house. This hardly appears to be a compelling reason for reduction. Prior to sentencing, this Court ordered a presentence report, which included a psychiatric examination, and carefully reviewed the defendant’s background. The commission of this crime was one in which this Court hopes it will never encounter, a crime which involved a brutal attack on a young child. The sentence was well within the maximum punishment prescribed by statute.
Motion to reduce is hereby denied.
So ordered.